United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Tulsa, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1876
Issued: February 9, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 22, 2016 appellant filed a timely appeal from an April 13, 2016 merit
decision and a May 17, 2016 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established a recurrence of disability
commencing February 3, 2016, causally related to her accepted May 7, 2013 right shoulder
injury; and (2) whether OWCP properly denied appellant’s request for further merit review of his
claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on May 7, 2013 appellant, then a 52-year-old lead transportation
security officer, sustained an unspecified traumatic right shoulder injury while lifting heavy
suitcases from a conveyor belt. Appellant was followed by Dr. James D. Cash, an attending
Board-certified orthopedic surgeon. On August 2, 2013 Dr. Cash diagnosed a torn right rotator
cuff due to lifting heavy bags at work. Imaging studies revealed supraspinatus and infraspinatus
tendon tears in the right shoulder.2
As physical therapy and conservative measures failed to relieve appellant’s symptoms,
Dr. Cash performed an arthroscopic subacromial decompression, labral debridement, and distal
clavicle resection on October 2, 2013, authorized by OWCP. Appellant returned to work for four
hours a day on October 15, 2013. Dr. Cash submitted periodic progress notes through
January 3, 2014. He continued to restrict appellant to limited duty. Appellant received
compensation to attend physical therapy visits from January 3 to February 7, 2014. Dr. Cash
released appellant to full duty with no restrictions as of February 20, 2014. He opined that
appellant had attained maximum medical improvement. Appellant continued to participate in
physical therapy from August 2013 to January 2014. She returned to full duty on or about
May 2014.
On February 3, 2016 appellant filed a claim for a recurrence of disability (Form CA-2a)
commencing that day. She asserted that she never fully recovered from the accepted May 7,
2013 right shoulder injury. Appellant contended that her assigned duties on and after May 8,
2013 caused a severe exacerbation of shoulder, neck, and back pain. She stopped work on
February 3, 2016. Appellant claimed compensation through February 10, 2016.
In a March 1, 2016 letter, OWCP advised appellant of the additional evidence needed to
establish her claim for recurrence of disability, including a statement from her attending
physician explaining how and why the accepted right shoulder injury had spontaneously
worsened such that appellant was disabled for work as of February 3, 2016. It afforded her 30
days to submit such evidence.
In response, appellant submitted her March 9, 2016 statement, explaining that repetitive
lifting at work caused repetitive strain injuries to her back, neck, shoulders, and arms. She
asserted that she continued to work in extreme discomfort until an attending physician held her
off work. Appellant provided a list of medications and a November 12, 2015 electrodiagnostic
study report demonstrating right ulnar nerve entrapment at the elbow.
By decision dated April 13, 2016, OWCP denied appellant’s claim for a recurrence of
disability, finding that the medical evidence of record was insufficient to establish causal
relationship between the accepted May 7, 2013 right shoulder injury and appellant’s condition on
and after February 3, 2016.
On May 9, 2016 appellant requested reconsideration by checking a box on an appeal
request form. She did not submit additional evidence or argument.
2

On September 30, 2013 appellant consulted Dr. David W. Griffiths, a family practitioner, who recommended
surgery to address the right rotator cuff and supraspinatus issues.

2

By nonmerit decision dated May 17, 2016, OWCP denied appellant’s request for
reconsideration, finding that it did not raise substantive legal questions or include relevant and
pertinent new evidence.
LEGAL PRECEDENT -- ISSUE 1
OWCP’s implementing regulations define a recurrence of disability as “an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.”3
When an appellant claims a recurrence of disability due to an accepted employmentrelated injury, he has the burden of establishing by the weight of the reliable, probative, and
substantial evidence that the recurrence of disability is causally related to the original injury.
This burden includes the necessity of furnishing evidence from a qualified physician, who on the
basis of a complete and accurate factual and medical history, concludes that the condition is
causally related to the employment injury and supports this conclusion with sound medical
reasoning.4
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained an unspecified right shoulder injury on May 7,
2013, necessitating arthroscopic subacromial decompression, labral debridement, and distal
clavicle resection on October 2, 2013. Appellant performed modified duty from October 15,
2013 to approximately May 2014, when she returned to full duty after being released from care
by Dr. Cash.
Appellant continued to perform full duty until she stopped work on February 3, 2016 and
claimed a recurrence of disability. She contended that her duties after she returned to work
caused repetitive strain injuries to her neck, back, both shoulders, and both arms. Appellant thus
has the burden of proof to establish causal relationship between her accepted right shoulder
condition and her February 3, 2016 recurrence of disability.5
The only medical evidence appellant submitted in support of her recurrence claim was a
November 12, 2015 electrodiagnostic study demonstrating right ulnar nerve entrapment. This
report does not contain medical rationale supporting causal relationship between the accepted
right shoulder injury and her recurrence of disability. It is therefore insufficient to meet
appellant’s burden of proof.6 The Board notes that as appellant contended that new work duties
after May 7, 2013 caused additional injuries, this implicates a new injury or condition rather than

3

20 C.F.R. § 10.5(y); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2.a
(June 2013). See also Philip L. Barnes, 55 ECAB 426 (2004).
4

Ricky S. Storms, 52 ECAB 349 (2001); Helen Holt, 50 ECAB 279 (1999).

5

Ricky S. Storms, id.

6

Id.

3

a recurrence of disability. Additionally, exposure to new work factors constitutes an intervening
cause, breaking the chain of causation from the May 7, 2013 injury.7
OWCP advised appellant by March 1, 2016 letter to submit rationalized medical evidence
regarding whether the accepted right shoulder condition worsened as of February 3, 2016 as
claimed. Appellant did not submit such evidence. Therefore, the Board finds that she has not
met her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,8
section 10.606(b)(3) of Title 20 of the Code of Federal Regulations provides that a claimant
must: (1) show that OWCP erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by OWCP; or (3) constitute
relevant and pertinent new evidence not previously considered by OWCP.9 Section 10.608(b)
provides that when an application for review of the merits of a claim does not meet at least one
of the three requirements enumerated under section 10.606(b)(3), OWCP will deny the
application for reconsideration without reopening the case for a review on the merits.10
In support of a request for reconsideration, an appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.11 Appellant need only
submit relevant and pertinent evidence not previously considered by OWCP.12 When reviewing
an OWCP decision denying a merit review, the function of the Board is to determine whether
OWCP properly applied the standards set forth at section 10.606(b)(3) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.13
ANALYSIS -- ISSUE 2
Appellant claimed that she sustained a recurrence of disability commencing
February 3, 2016. OWCP denied the claim by decision dated April 13, 2016, finding that
appellant had not established causal relationship.

7

Kenneth R. Love, 50 ECAB 193 (1998).

8

5 U.S.C. § 8128(a).

9

20 C.F.R. § 10.606(b)(3).

10

Id. at § 10.608(b). See also D.E., 59 ECAB 438 (2008).

11

Helen E. Tschantz, 39 ECAB 1382 (1988).

12

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

13

Annette Louise, 54 ECAB 783 (2003).

4

Appellant requested reconsideration on May 9, 2016. On May 17, 2016 OWCP denied
her reconsideration request finding that it did not raise substantive legal questions or include
relevant and pertinent new evidence.
The Board finds that OWCP properly denied reconsideration. The critical issue in the
April 13, 2016 merit decision was that appellant had not established causal relationship between
the accepted right shoulder injury and the claimed recurrence of disability. To be relevant, any
evidence submitted on reconsideration must address that issue. Appellant’s May 5, 2016
reconsideration request did not contain any evidence or argument. She therefore failed to present
any relevant evidence on the underlying issue of causal relationship and has failed to provide a
basis for reopening the case.14
As appellant has not met any of the criteria under 20 C.F.R. § 10.606(b)(3), OWCP
properly denied merit review.
CONCLUSION
The Board finds that appellant has not established that she sustained a recurrence of
disability commencing February 3, 2016, causally related to her accepted May 7, 2013 right
shoulder injury. The Board further finds that OWCP properly denied appellant’s request for
further merit review of his claim pursuant to 5 U.S.C. § 8128(a).

14

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 17 and April 13, 2016 are affirmed.
Issued: February 9, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

